Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 8-16, and 18-20 of US Patent No 10,970,894 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

Here is the general claim correspondence between the inventions:
Instant Invention
Claim(s) 1
2
3
4
5
6
7
8
9
10,970,894
Claim(s) 1 
5 or 6
8
9
1
3
4
1 
10


Instant Invention
Claim(s) 10
11
12
13
14
15
16
17
18
10,970,894
Claim(s) 2
11
15 or 16
18
19
11
13
14 
 11


Instant Invention
Claim(s) 19
20







10,970,894
Claim(s) 12
20





 
 


	Claim 1 of the instant invention is anticipated by the US Patent 10,970,894 claim 1 in that this claim of the instant invention contains all the limitations of the claim of the patent.  Claim 1 of the instant invention therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.
	The instant invention claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8, 10-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Pub No. US 2013/0100125 A1) in view of Knee et al. (Pub No. US 2014/0301468 A1).

As per claim 1, Zhang teaches the claimed:
1. A method of rendering a computer image, the method comprising: 
determining an active pixel subset for a tile formed by a plurality of pixels, the active pixel subset comprising active pixels having color information (This is shown in figures 6A-6C where for a given pixel tile as shown, active pixel subsets are determined by using an increasing sized pixel window that is centered at window 602.  These black colored pixels in the figure have both depth and corresponding color information, e.g. please see [0043] “For clarity, in FIGS. 6A through 6C, white pixels are holes, and black pixels have valid depth values. To fill such holes, the computing device 112 adaptively grows the half size N of the (2N+1).times.(2N+1) window, which is centered at the coordinate [k,l]” and [0041] “Different red-green-blue color ("RGB") values often represent different objects or different regions that: (a) are separated by edges; and/or (b) have different disparities”); 
identifying an empty pixel of the plurality of pixels, the empty pixel lacking color information (This is shown in figures 6A-6C where the pixel that is centered at window 602 corresponds to the claimed “empty pixel”.  Also please see paragraph [0043] where they refer to the white pixels in figure 6A as being holes due to their lack of both color and depth values); and 
determining at least a first nearest active pixel of the active pixels that is nearest to the identified empty pixel by comparing the active pixel subset with at least a first pixel subset of a (This is also taught in figures 6A-6C where a pixel window is iteratively increased in size from 3x3 to 5x5 to 7x7 in order to do comparisons with the pixels in the window with active pixels (black colored pixels) in order to find a nearest closest active pixel to the identified empty pixel.  The identified empty pixel is shown as the center pixel in window 602 in figure 6A.  Also please see [0043] ““For clarity, in FIGS. 6A through 6C, white pixels are holes, and black pixels have valid depth values. To fill such holes, the computing device 112 adaptively grows the half size N of the (2N+1).times.(2N+1) window, which is centered at the coordinate [k,l]” and [0044]-[0045] “In response to determining that the 3.times.3 window 602 includes only holes, the computing device 112: (a) increases N by 1, so that N=2, which grow … In the same manner, the computing device 112 continues increasing N by a successive increment of 1 until at least one pixel has a valid depth value within the (2N+1).times.(2N+1) window”.
Thus, by successive incrementing and growing the pixel window from identified empty pixel 602 in figure 6A until that window has at least one active pixel, the system is determining at least a first nearest active pixel of the active pixels that is nearest to the identified empty pixel), 

Zhang alone does not explicitly teach the remaining claim limitations.
However, Zhang in combination with Knee teaches the claimed:
wherein each of the plurality of pixel subsets for the identified empty pixel comprises a respective subset of the plurality of pixels that are equidistant from the identified empty pixel and located at a respective distance from the identified empty pixel (Zhang in figures 6A-6C shows the claimed “the plurality of pixel subsets for the identified empty pixel” as being the iteratively increasing pixel window that grows in size from  3x3 to 5x5 to 7x7 pixels in order to located the closest active pixel (black colored pixel).  Zhang is silent with regards to the claimed “a respective subset of the plurality of pixels that are equidistant from the identified empty pixel and located at a respective distance from the identified empty pixel”.  Knee teaches this feature in figure 4 and in [0044]-[0045] where for an increasing pixel window size, the outermost pixels at each pixel window size iteration make up a respective subset of pixels that are equidistant from the center pixel.  
Thus, in Knee for a 3x3 window, the outermost pixels on this window (a first subset) are equidistant to the pixel in the middle of this window because each of these pixels is either immediately to the top, bottom, left, right, or diagonal to the center pixel in the window.  Also, in Knee for a 5x5 window, the outermost pixels on this window are equidistant to the pixel in the middle of this window (a second subset) because each of these pixels has one pixel between it and the center of the window.  Knee is combined with Zhang by using the sampling pattern shown in figure 4 of Knee and applying to the increasing pixel window size in figures 6A-6C of Zhang.  Thus, this in this combination, the center pixel in for the windows shown in figure 4 of Knee corresponds to the identified empty pixel 602 as shown in figure 6A of Zhang).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the features as taught by Knee with the system of Zhang in order to allow for more efficient pixel comparisons and pixel processing of the pixel window as it increases in size.  For example, the sampling pattern in figure 4 of Knee allows the system to focus solely on the outermost pixels in an increasing pixel window size when that window is growing in size.  This results in more efficient processing because the inner pixels within the larger windows have already been processed at an earlier point in time due to the previous processing of the smaller pixel windows.  Thus, when the pixel window is expanded, the only 


As per claim 2, Zhang teaches the claimed:
2. The method of claim 1, wherein: 
comparing the active pixel subset with at least the first pixel subset comprises comparing an active pixel identifier against at least a first pixel subset identifier (Zhang teaches of comparing in figures 6a-6c and in [0043] and [0045] where black pixels act as the claimed “an active pixel identifier” which are compared against a defined pixel window search boundary (a pixel subset identifier)); 
the active pixel identifier corresponds to the active pixel subset and identifies the active pixels of the plurality of pixels (Zhang in figures 6a-6c and in [0043] and [0045] teaches that the black pixels (the active pixel identifier) corresponds to the active pixel subset (active pixels in the tile that contain a depth value) and identifies the active pixels of the plurality of pixels within the tile in figures 6a-6c); and 
the first pixel subset identifier corresponds to the first pixel subset and identifies pixels of the first pixel subset (This occurs in Zhang in figure 6C where the pixel window is grown to the point where 2 black pixels are found.  These 2 black pixels are part of the first pixel subset identifier and these 2 black pixels identify pixels of the first pixel subset).

As per claim 3, Zhang teaches the claimed:
3. The method of claim 1, wherein: comparing the active pixel subset with at least the first pixel subset comprises comparing the active pixel subset with both the first pixel subset and at least a (Zhang teaches of comparing in figures 6a-6c and in [0043] and [0045] where black pixels in the tile make up the claimed “the active pixel subset”.  In figure 6A of Zhang, the black pixels in the tile (active pixel subset) are compared with a first pixel subset (the 3x3 pixel window) and in figure 6B of Zhang, the black pixels in the tile (active pixel subset) are compared with at least a second pixel subset (the 5x5 pixel window)), 
Zhang alone does not explicitly teach the remaining claim limitations.
However, Zhang in combination with Knee teaches the claimed:
wherein the first pixel subset and the second pixel subset collectively comprise a bundled subset of the plurality of pixels that are located within a range of distances from the identified empty pixel (Knee shows this feature in figure 4 where the samples from the 3x3 pixel window are later bundled in the same sampling pattern with samples from the 5x5 pixel window.  These bundled windows are located within a range of distances from the identified empty pixel (where the identified empty pixel corresponds to the center pixel in the window in figure 4 of Knee when Knee is combined with Zhang)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bundle the subsets as taught by Knee with the system of Zhang in order to define a common sampling pattern across the multiple pixel window sizes when sampling and when the window size is required to grow larger.  This defines a pattern in which pixels around the center pixel may be consecutively sampled even when the window size increases over time.


As per claim 8, Zhang teaches the claimed:
(This is shown in figure 6A where the claimed “plurality of pixels” comprises 11x12 pixels which makes up a tile of pixels).

As per claim 10, Zhang teaches the claimed:
10. The method of claim 1, further comprising: controlling a display of the identified empty pixel based on the color information of the first nearest active pixel (This is taught in [0041], [0043], and [0037] where the identified empty pixel is supplied with depth information that also allows the display to control color information to be added to the identified empty pixel based on using the color information of the first nearest active pixel in figures 6A-6C.  Thus, in other words, the empty pixels are filled with depth data which allows color information to also be used and displayed with this filled in depth data).

As per claim 11, this claim is similar in scope to limitations recited in claim 1, and thus is rejected under the same rationale.  Zhang teaches of using the claimed “machine-readable non-transitory medium” in paragraph [0019].

As per claims 12 and 13, these claims are similar in scope to limitations recited in claims 2 and 3, respectively, and thus are rejected under the same rationale.

As per claims 18 and 19, these claims are similar in scope to limitations recited in claims 8 and 10, respectively, and thus are rejected under the same rationale.

.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Knee in further view of Takahashi (Pub No. US 2015/0206286 A1).

As per claim 9, Zhang alone does not explicitly teach the remaining claim limitations.
However, Zhang and Knee in combination with Takahashi teaches the claimed:
9. The method of claim 8, wherein N is equal to M (This is shown in figure 25 of Takahashi where the claimed “plurality of pixels” comprises 8x8 pixels which makes up a square tile of pixels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a square tile as taught by Takahashi with the system of Zhang as modified by Knee in order to simplify image processing of the pixels.  The mathematical operations to operate on a section of pixels may easier to implement on a section of pixels where the number of rows and columns within that tile or section of pixels are equal.  Further, this may also make the graphics memory storage more simplified as well, e.g. by using tile sections sizes that correspond to powers of two for both the rows and columns.  This helps because often memory arrays are defined in size by powers of two as well. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571) 272-7642. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699